UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6029


STANLEY D. LINDER,

                Plaintiff - Appellant,

          v.

ISAAC MCDUFFIE STONE, III, District Attorney; HARRIS BEACH,
Attorney; SEAN THORNTON, Solicitor; PATRICIA C. GRANT, Clerk
of Court,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:15-cv-04619-RMG)


Submitted:   May 26, 2016                  Decided:   June 1, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Dismissed and remanded by unpublished per curiam opinion.


Stanley D. Linder, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Stanley D. Linder seeks to appeal the district court’s order

accepting     the   recommendation     of     the   magistrate        judge   and

dismissing without prejudice his 42 U.S.C. § 1983 (2012) complaint

for failing to plead, at least as to one count, sufficient facts

to state a claim.     This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).

     An order dismissing a complaint without prejudice is not an

appealable final order if “the plaintiff could save his action by

merely amending his complaint.”              Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

Where a district court dismisses an action for failure to plead

sufficient facts in the complaint, we lack appellate jurisdiction

because   the   plaintiff    could   amend    the   complaint    to    cure   the

pleading deficiency.        Goode v. Cent. Va. Legal Aid Soc’y, Inc.,

807 F.3d 619, 624 (4th Cir. 2015).

     Accordingly, we deny Linder’s motion to appoint counsel,

dismiss the appeal, and remand the case to the district court with

instructions to allow Linder to file an amended complaint.                     We

dispense with oral argument because the facts and legal contentions



                                      2
are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                           DISMISSED AND REMANDED




                                3